Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ amendment necessitates the election/restriction requirement.
Note that due to the current amendment, some of the dependent claims, which include limitations from various embodiments, cannot be combined with their respective independent claims, because the combined structures are not disclosed in the specification, as filed.

This application contains claims directed to the following patentably distinct species:
1.	Embodiment of figures 4 and 5, which includes second barrier layer 6 having a bottom surface aligned with that of first barrier layer 4, and is thus distinct from species 2-7.
2.	Embodiment of figure 6, which includes diffusion layer 13 covering the entire channel layer 3, and is thus distinct from species 1 and 3-7. 
3.	Embodiment of figures 7-10 and 13, which includes second barrier layer 6 having a bottom surface which is below a bottom surface of first barrier layer 4, and is thus distinct from species 1-2 and 4-7.

5.	Embodiment of figure 12, which includes cap layer 17 covering the entire upper surface of second barrier layer 6, and is thus distinct from species 1-4 and 6-7.

6.	Embodiment of figure 14, which includes first barrier layer 4 covering the bottom surface of only the left part of second barrier layer 6, and is thus distinct from species 1-5 and 7.
7.	Embodiment of figures 16 and 17, wherein the second barrier layer 6 contacting the entire side walls of gate 5, and is thus distinct from species 1-6.

The above species are independent and distinct and are mutually exclusive from each other because said species have mutual exclusive characteristics for the reasons provided above.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none is generic.
There is a search and/or examination of serious burden for the patentably distinct species as set forth above because at least the reason wherein the species or groupings of the patentably indistinct species have acquired a separate classification, or 
In this case, each invention has formed a separate subject for inventive effort by recognizing a separate inventive effort by inventors, and/or it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) by e.g. employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
6/3/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800